Rev. 5/2017 Prisoner Complaint



                                       United States District Court
                                         Eastern District of North Carolina
                                                 Western Division                                 F~lED
                                                         5:21-CT-3016
                                        Case No.
                                                       -------
                                   (To be filled out by Clerk's Office only)




j\FJ\Jhl:I.S          BL BC-KI/\IE.LL
                                                                                Inmate Number0033i IS
 (In the space above enter the full name(s) of the plaintiff(s).)



                                                                                  COMPLAINT
                                   -against-                                       (Pro Se Prisoner)

                                                                                    Jury Demand?
 <STATE. DE N01UH ~AROL.XM:A                                                            ~Yes
                                                                                        DNo



 'BR.'/A "-l K € U.16.LLS
  (In the space above enter the full name(s) ofthe defendant(s). Ifyou cannot
 fit the names of all of the defendants in the space provided, please write
  "see attached" in the space above_and attach an additional sheet ofpaper
 with the full list of names. The names listed in the above caption must be
  identical to those contained in Section IV. Do not include addresses here.)



                                                         NOTICE

 Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
 public access to electronic court files. Under this rule, papers filed with the court should not
 contain: an individual's full social security number or full birth date; the full name of a person
 known to be a minor; or a complete financial account number. A filing may include only: the last
 four digits of a social security number; the year of an individual's birth; a minor's initials; and
 the last four di its of a financial account number.




                                                                                                Page 1 of 10


           Case 5:21-ct-03016-FL Document 1 Filed 01/15/21 Page 1 of 10
Rev. 5/2017 Prisoner Complaint



 I.          COMPLAINT

Indicate below the federal legal basis for your claim, if known. This form is designed primarily for
prose prisoners challenging the constitutionality of their conditions of confinement, claims which
are often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
 "Bivens" action (against federal defendants).
  ~          42 U.S.C. § 1983 (state, county, or municipal defendants)

      D      Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971)
             (federal defendants)

      D      Action under Federal Tort Claims Act (United States is the proper defendant; must have
             presented claim in writing to the appropriate Federal agency and received a notice of final
             denial of the claim pursuant to 28 U.S.C. § 2401(b))



 II.         PLAINTIFF INFORMATION


  ~E.hll\\IS Bl A(•.. k lAJ E..L L
      Name

          nn·33 1LS
      Prisoner ID #


      Place of Detention

  en..,    Bux 10-5« ·
  Institutional Address

  .Bt.lR~AlN                                    /\If C     G
      City                                         State                      Zip Code

 III.        PRISONER STATUS

 Indicate whether you are a prisoner or other confined person as follows:
      D      Pretrial detainee   D State      D Federal
      D      Civilly committed detainee
      D      Immigration detainee
      ~      Convicted and sentenced state prisoner
      D      Convicted and sentenced federal prisoner



                                                                                           Page2 of 10


              Case 5:21-ct-03016-FL Document 1 Filed 01/15/21 Page 2 of 10
Rev. 5/2017 Prisoner Complaint



IV. . DEFENDANT(S) INFORMATION

Please list the following information for each defendant. If the correct information is not provided,
it could result in the delay or prevention of service. Make sure that the defendant(s) listed below
are identical to those contained in the above caption. Attach additional sheets of paper as
necessary.

   Defendant 1:      5:7RTE. D F A/OJ?.T:H C8RULX.A.IA
                      Name

                      STl3 I£. g 0\/ E.R. AII E.M T
                      Current Job Title


                      Current Work Address

                                                    t\.l, C ,.                2 1taD?
                      City                               State                  Zip Code

                      Capacity in which being sued: D Individual D Official~ Both



   Defendant 2:      RQ'/ Ar         {!   ao Pe.Rl.Il
                      Name



                      Current Job Title


                      Current Work Address

                      RALE..I~M
                      City                               State                  Zip Code

                      Capacity in which being sued: D Individual D Official   pfBoth




                                                                                         Page3 of 10


          Case 5:21-ct-03016-FL Document 1 Filed 01/15/21 Page 3 of 10
Rev. 5/2017 Prisoner Complaint




 Defendant(s) Continued

 Defendant 3:      ·p E.l\\ };) e,k      C,.O LJ fd TY
                    Name

                   /!.. 0 LJ I\) I"'/ Cki1\IE.R An e.AIT
                    Current Job Title


                    Current Work Address


                    City BUR~ fl        1/4(             State   A'6 {!__"   Zip Code2.8'-/l5

                   Capacity in which being sued: D Individual D Official ~Both



 Defendant 4:     B R'-/A&l k" IA/BuL,5
                    Name

                     \X.IAR.bE..AI
                    Current Job Title


                    Current Work Address


                    City                                 State               Zip Code

                    Capacity in which being sued: D Individual D Official rxf Both




                                                                                     Page4 of 10


        Case 5:21-ct-03016-FL Document 1 Filed 01/15/21 Page 4 of 10
Rev. 5/2017 Prisoner Complaint



         V.       STATEMENT OF CLAIM

         Place(s) of occurrence:    l\L C..., .STA:re:. LEG.I.SL AT.L\JE RIM. AI\LD- PEN~
                                   C. 0 P-.Re:LTl..Ul\LA L F' A L!..:t LIT'/
                                   ~L~\f\lFUL A-SSEl,i,BL'-1 OF /\l..(!...is~s, t({-,-1& I TOOK.
         Date(s) of occurrence:        A:t! 8 .:C.N 'LB A~ l q 8.$
         State which of your federal constitutional or federal statutory rights have been violated:

        5T \4) .8T H Al\,\ D l 'f Tl-I Af\f\h IJ. S . C• ..

         State here briefly the FACTS that support your case. Describe how each defendant was personally
         involved in the alleged wrongful actions, state whether you were physically injured as a result of .
         those actions, and if so, state your injury and what medical attention was provided to you.
         FACTS:




 Who
 did what to
 you?

                          .                                                                               I
                  PET:tT..I..01,IE.R.. HAS BE.EN PA-t;SFb,              nvc:~      Frn,.BARBERB'OB
                   EBD1'/\ SEffi ·,c, ,1n1n TQ t)ATE..aF TI-I.I..J<:; C.OAtlPLAJ:.ALT!
                   Al\lh Bf-\R BER Jn&~WEIU!, GJ.llEArm 0THEft5iJW;T/-I
                                                                      .
                                                                                  LE,__<?,S
                                                                                        i
                   Sl.NORITV A1'.lb\ filtlAI LElC,ATID61S,B'/ PE.Al~ER 51.A¥-r.,

                   PF NbEll- C f\ P..RE!'J'.:LUNAL SU P£R...I.l\l"J'E.ill:l-1'!1'1T BR'/ f-1 fJ
                   r&lE.l LS FA1LEh Tfl C:..O!td\PL'I lAfI..IH Al; C!.." ~lJ.\!EAJQ;ls
                                                                                                          t
                   SOC. J.&t . J:\"lSIAl\lCd1A1c. 8 &lb RtU.JC!n.:b C:APN!.1TY DR~kS~                      I
                                                                                                           I




                                                                                                  Page5 of 10


                    Case 5:21-ct-03016-FL Document 1 Filed 01/15/21 Page 5 of 10
Rev. 5/2017 Prisoner Complaint


                         'PETT. T1' D f\ IER 's C3 I C. (J l\ LS E'.Jl. f J T1,\/l3 5/Z: Al -P61\lCFE, Rettc#tib
----
 What
                         I E'S.fE. L DE c,Rl.iB,l AN(\ l UiLLSUAL PUAIJSfU/15./!\lr.,_
 happened
 to you?         t!.O 1\i'.S E.C..U TX.Ve.. .5E.l\lTE.I\Tl!-E!S IAIE.RE.
                         (3)                                                                u· f\/ LAUJFl..lLt!I
....___ ___, S/\IYA"1C 6-D fl'/ COLI lcT!.S D.SE OF bl C.                               ,a . s·, 14 1e L~
                         °PE.T::t:Il,Ot\lER \ALAS .DE+PRiliC:.0 nF 6'IT.Ne.b i.IA.d E AU{\ OE
                         Af\£ R,:r,,t: 7:J: t, l\,E, ,

                         PEl\lhE,R c_ ORR~~'tl..Of\tA L E.X PE.PJ.EJ,~Eh {~) beATHS
                         B \\tb O\iE-R. ? t8 \\E&t\1 ,, c.n&at:M\ ,11R1 rs r, b.J e:e:e natilsJ
                         1N C7 ) i\6' o M:I I:\ Pekt 0 l\ ~ I I\\ fil I I ih 11\f (!.. P E T,;1i:J;lflbJER ,,

 When did it             DM lD--:a\aDJ\l7H ":>lo l'lA~I 'Q'-OJ O JIEA~.. THRQC.J~H 1.) AT£'.
 happen to
                         O.E 1HI£l COf\.l\Pl Al f\iTQ  .
 you?
            ---·.-   -

                          PE I-:t. l' ,t IJI\IER T ESTEb           , --
                          11~WB&& 2,                  .         PDfU  rme.        r-n& CTJBJWA '111?US
                                                 J :1GD.rL,


                         tXEC.i lil.\1E, ORt)f(RS EDR.. SOC.TAI J\.I.ST8/\ICXNG:&lD
                         ~E'i-t k'n'a'i£~'JsCA Pfi<'xITY lh/E.RE, Rf.ELL5ED AA ARc..H 27f20J,/J
                                             AT8. llFt!.,.af\APLAI.J\f ,

                          11T     ~l\lhER C.ORRE.e,.T.I.0/\IAL iZ AC.I. I t I"/.
 Where did it
 happen to
                          J\L t,, L £:f;.I.$LAT..I.\/iE. BLMc      .Xld 12ALS.JJ;,H Al/J/?J'I-I c.PJ<.aL:r.A!Aj)
 you?                    AT PEal\lt)E,R,, t!.rnUU:C.TillklA L :f=AtL.l 1TY PROt!.RAAAS ELb.C... .,

                         .ll\.\   .B-Y DA'/ RaOAJ\ R~PtlRTE-h By brJl!.. TOR. Le!J..US ~

                         J.J,l    :PeNbE.R,,   CsOBB.E-C-:TX.OA.(ft/     ha 12AA-B ·'BLJ/\IK- 1
                         CY) P6 e T EB.ll&i\ ~IE:-iT RUA.I K"
                                                                                                  Page6 of 10·


                           Case 5:21-ct-03016-FL Document 1 Filed 01/15/21 Page 6 of 10
Rev. 10/2015 Prisoner Complain




 What was
 your

   __
 injury?
.__          __.
                    'PE:I I T:r.D 1\1 E:R'S (3) C O !\LS e.Ct.ITT.-VE S e-.ldTEAilL!ES
                   · RE.AC..HEJ\ LK\/&L OF C. RIJ El 8-i\t l\ I 11\lt ;51 ;AL PUN-
                     ISHAI\E.f'\\T,BE.C.J9LlSE. He ltd/45 REtD lJJ..REb TQ SE1?.VF..
                      ,2 /\It\ fHJ h 3RD .SEAII&AJC.'ES .I..l\l 1\A.L.S~T 01= 'neAALY
                     /!ORONA -\/,I,8U5 PAM bE.A/\T,C g AFTER Tf--5TT.k/4 PD5-
                    IIJ:\/E. ED R... LORDf\11¼ ~ZIRDS,,

                    PET!,,7'1,,0t\lcR H-A;S BEe.N De PRl-.t/Eh OF S Ef\1 TENCP:
                    RE.l;\UC,TI.O#Js, At=re \l C [1J\~P( EII (\IA, ;;rrlB e S5IC:AlMEAf:Z:

                   PE-CI.T:tn f\ic.R 1s l1,.IRCi ll\l\STAb-1.Cf:S 1:\-MZF:: f\eC-ruAEs SQ
                   CHA't.Jft£ AFTe.B. CQNTRf'cTJ.L\,l,e CDBOl\l/4 ID/UJS; THU
                   His CU"1TI.klU£b C.01\ltLldE,AI\EJ\lT IAI/Jl,1( [)iE .TNE@-
                   Li ITAB,Ll$."

                    PesT..:r.1'.I.. DhJ&R... .l'...S C=URRE.J\\TLY H DUS Eh .J:..l\l h/JRAA
                    \MITH c:i, k,t\(:\kl &iJl\l\( BE-hS l'::n FEE.TA PA:RTyl.N
                    \LI.Cllf\T.1.0.M D F t\1, c..   ~[] \/l~:I\IQR's   Sal!.L AL   b.ISTAl\f-
                    C,.Lf..,\ ~ -All~ RE.hL\C.Eh ~A:PAl!..I"fY O.RDERS r lALL T 1-1
                    REPORTS OF C.OlsQklA: '\lI.RLlS \{. LC~IlMS
                                                        .          C.DNTRAC-
                    I.I.J\l~ t/1.R Ll,S CJ P  ra
                                             {3) OCeASS..L Q,\15 ~

                    Pe:::r1.TJ:DblER IA/As FDRC.E,l\ TO t;..iJAA PLETe. A
                    g TO I l '/ E.A IL LJl\lLA \/\IELJ L L'I EJ\{l-\A/\ll!B~..S E.l\1-
                    te l\le! .c. e


                                                                                     Page 7 of 10


                     Case 5:21-ct-03016-FL Document 1 Filed 01/15/21 Page 7 of 10
Rev. 10/2015 Prisoner Complaint



 VI.     ADMINISTRATIVE PROCEDURES

 WARNING: Prisoners must exhaust administrative procedures before filing an action in federal
 court about prison conditions. 42 US.C. § 1997e(a). Your case may be dismissed ifyou have not
 exhausted your administrative remedies.
 Have you filed a grievance concerning the facts relating to this complaint?   ~ Yes      D No
       If no, explain why not:




 Is the grievance process completed?                                           ~Yes       D No
         If no, explain why not:




 VII.    RELIEF

 State briefly what you want the court to do for you. Make no legal arguments. Cite no cases or
 statutes.



'PA'/ PE.T.IT.101\.IER. 7                 1\/l.ILLJ.Ol\1 ~QLLAR:S t!_Ot-.J\PENSA-
TO\\'/ l) Ai\/\ Ag,ESc
:PA\/ PET::C.II.Dt,lER.. 5               A/\I. LL..7.Q N hDLLARS PD /\l147..I.VE:.
~A:kt\A~E,5 £




                                                                                     Page 8 of 10


            Case 5:21-ct-03016-FL Document 1 Filed 01/15/21 Page 8 of 10
Rev. 10/2015 Prisoner Complaint



 VIII. PRISONER'S LITIGATION HISTORY

 The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in forma pauperis
 in federal court if that prisoner has "on three or more occasions, while incarcerated or detained
 in any facility, brought an action or appeal in a court of the United States that was dismissed on
 the grounds that it is frivolous, malicious, orfails to state a claim upon which reliefmay be granted,
 unless the prisoner is under imminent danger ofserious physical injury. "28
 u.s.c. §1915(g).
Have you brought any other lawsuits in state or federal court while a               DYes       ~No
prisoner?


         If yes, how many?

Number each different lawsuit below and include the following:

     •   Name of case (including defendants' names), court, and docket number
     •   Nature of claim made
     •   How did it end? (For example, if it was dismissed, appealed, or is still pending, explain
         below.)




                                                                                         Page 9 of 10


            Case 5:21-ct-03016-FL Document 1 Filed 01/15/21 Page 9 of 10
Rev. 10/2015 Prisoner Complaint



 IX.     PLAINTIFF'S DECLARATION AND WARNING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint: ( 1) is not being presented for an improper purpose, such
as to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported
by existing law or by a non:frivolous argument for extending or modifying existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery; and (4)
the complaint otherwise complies with the requirements of Rule 11.

 I agree to provide the Clerk's Office with any changes to my address where case-related
 papers may be served. I understand that my failure to keep a current address on file with
 the Clerk's Office may result in the dismissal of my case.

Each Plaintiff must sign and date the complaint and provide prison identification number and
prison address.


                                                    )(/)mH/4 #/tdw.fl
                                                      Plaintiffs Signature


J)E b,\ t\\ IS          BL BC i<lb.le.L    L
 Printed Name


  QQ331 L5
 Prison Identification #


                                                                   ~LC ,
 Prison Address                              City                         State      Zip Code




                                                                                        Page 10 of 10


           Case 5:21-ct-03016-FL Document 1 Filed 01/15/21 Page 10 of 10
